Judgment dismissmg the complaint upon the merits reversed upon the law, with ten dollars costs and disbursements, and motion for summary-judgment deMed, with ten dollars costs. We are of opinion that the complaint states a cause of action. There is nothing in the record to justify the conclusion, as matter of law, that plaintiff received title to all the property described in Ms agreement with the Flatlands Holding Corporation, and as shown upon the blue print. If there was negligence on the part of defendant, the principles of law enunciated in Ehmer v. Title Guarantee & Trust Co. (156 N. Y. 10) and Glyn v. Title Guarantee & Trust Co. (132 App. Div. 859) apply, notwithstanding the *760provisions of sections 270 and 280 of the Penal Law. Kelly, P. J., Manning, Kapper, Lazansky and Hagarty, JJ., concur.